Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 1 of 25 Page ID #:2023




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
     GREGORY F. HURLEY, Cal. Bar No. 126791
   3 ghurley@sheppardmullin.com
     BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
   4 bleimkuhler@sheppardmullin.com
     STACY M. DOMINGUEZ, Cal. Bar No. 279161
   5 sdominguez@sheppardmullin.com
     650 Town Center Drive, 10th Floor
   6 Costa Mesa, California 92626-1993
     Telephone: 714.513.5100
   7 Facsimile: 714.513.5130
   8 Attorneys for DOMINO’S PIZZA LLC
   9
  10                                  UNITED STATES DISTRICT COURT
  11                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13 GUILLERMO ROBLES,                               Case No. 2:16-cv-06599
                                                     Hon. Jesus G. Bernal
  14                     Plaintiff,
                                                     DEFENDANT DOMINO’S PIZZA
  15            v.                                   LLC’S OPPOSITION TO
                                                     PLAINTIFF’S MOTION FOR
  16 DOMINO’S PIZZA LLC,                             SUMMARY JUDGMENT
  17                     Defendant.
  18                                                 Date: October 26, 2020
                                                     Time: 9:00 a.m.
  19                                                 Ctrm: 1
  20
                                                     Action Filed: September 1, 2016
  21                                                 Trial Date:   December 8, 2020
  22
  23
  24
  25
  26
  27
  28
                                                                             Case No. 2:16-cv-06599
       SMRH:4829-7149-2301.1                      OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 2 of 25 Page ID #:2024




   1                                            TABLE OF CONTENTS
                                                                                                                            Page
   2
   3 I.         INTRODUCTION ............................................................................................. 1
   4 II.        FACTUAL BACKGROUND ........................................................................... 2
   5            A.       Plaintiff’s Allegations. ............................................................................ 2
   6            B.       Background On Digital Accessibility. .................................................... 2
   7                     1.       The Four Pillars Of Digital Accessibility. .................................... 2
   8                     2.       Online ADA Compliance Is A “Flexible” Standard. ................... 5
   9                     3.       The Effective Communications Mandate Of The ADA
                                  Does Not Mandate A Particular Form of Communication,
  10                              So Long As It Is Effective. ........................................................... 8
  11 III.       ARGUMENT .................................................................................................. 10
  12            A.       Plaintiff Has Not Established A “Nexus” Between The Subject
                         Website/Mobile Application And An Actual, Physical Place Of
  13                     Public Accommodation Owned, Operated, And/Or Leased By
                         Defendant. ............................................................................................. 10
  14
                B.       Plaintiff Cannot Put At Issue “Barriers” That He Failed To
  15                     Identify In His Complaint. .................................................................... 12
  16            C.       At Minimum, Disputed Questions Exist Regarding Plaintiff’s
                         Alleged Inability To Use The Website. ................................................ 13
  17
                         1.       Plaintiff Destroyed Or Failed To Preserve Evidence That
  18                              Would Support Or Dispute His Claims. ..................................... 13
  19                     2.       Defendant Disputes That The Website And/Or Mobile
                                  App Were Inaccessible And It Was Likely Due To User
  20                              Error Or Outdated Software. ...................................................... 14
  21            D.       Defendant’s Website and Mobile Application Are Accessible. ........... 17
  22            E.       Plaintiff Admits That He Can Order Pizza By Phone. ......................... 19
  23            F.       There Is No Evidence Defendant Intentionally Discriminated
                         Against Plaintiff. ................................................................................... 19
  24
                G.       To The Extent The Court Does Not Dismiss Plaintiff’s State-law
  25                     Claims With Prejudice, It Should Decline To Exercise
                         Supplemental Jurisdiction Over Them.................................................. 20
  26
       IV.      CONCLUSION ............................................................................................... 20
  27
  28

                                                                  -i-                       Case No. 2:16-cv-06599
       SMRH:4829-7149-2301.1                                     OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 3 of 25 Page ID #:2025




   1                                        TABLE OF AUTHORITIES
   2                                                                                                             Page(s)
   3 Cases
   4 Alexander v. Kuok
        158 F. Supp. 3d 1012 (E.D. Cal. 2016) .................................................................. 8
   5
     Anaya v. Marin Cnty. Sheriff
   6    2014 WL 7273544 (N.D. Cal. Dec. 22, 2014) ....................................................... 9
   7 Camarillo v. Carrols Corp.
       2010 WL 2557209 (N.D.N.Y. Jun. 24, 2010) ........................................................ 9
   8
     Camarillo v. Carrols Corp.
   9   518 F.3d 153 (2nd Cir. 2008) ................................................................................. 9
  10 Chapman v. Pier 1 Imports (U.S.) Inc.
       631 F.3d 939 (9th Cir. 2011) ................................................................................ 17
  11
     Collins v. Dartmouth-Hitchcock Med. Ctr.
  12   2015 WL 268842 (D.N.H. Jan. 21, 2015) .............................................................. 9
  13 Diaz v. Kroger Co.
        2019 WL 2357531 (S.D.N.Y. June 4, 2019) ........................................................ 18
  14
     Dobard v. San Francisco Bay Area Rapid Transit Dist.
  15    1993 WL 372256 (N.D. Cal. Sept. 7, 1993) ........................................................... 9
  16 Earll v. eBay, Inc.
       2011 WL 3955485 (N.D. Cal. Sept. 7, 2011), aff’d 599 Fed. Appx.
  17   695 (9th Cir. 2015) ......................................................................................... 10, 11
  18 Gasper v. Marie Callender Pie Shops
       2006 U.S. Dist. LEXIS 96929 (C.D. Cal. 2006) .................................................. 18
  19
     Harris v. Capital Growth Investors XIV
  20   52 Cal. 3d 1142 (1991) ......................................................................................... 19
  21 Koebke v. Bernardo Heights Country Club
        36 Cal. 4th 824 (2005) .......................................................................................... 19
  22
     Lentini v. California Ctr. for the Arts, Escondido
  23    370 F.3d 837 (9th Cir. 2004) ................................................................................ 11
  24 Long v. Playboy Enterprises Int’l, Inc.
       No. LA CV11–02128 JAK (AJWx), 2012 WL 12869314 (C.D. Cal.
  25   Mar. 7, 2012), aff’d, 565 F. App’x. 646 (9th Cir. 2014) ...................................... 19
  26 Montoya v. Orange Cty. Sheriff’s Dep’t
       No. SACV 11-1922 ........................................................................................ 14, 16
  27
     Munson v. Del Taco, Inc.
  28   46 Cal. 4th 661 (2009) .......................................................................................... 19

                                                               -ii-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                                  OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 4 of 25 Page ID #:2026




   1 Neff v. American Dairy Queen Corporation
        58 F.3d 1063 (5th Cir. 1995) ................................................................................ 11
   2
     Oliver v. Ralphs Grocery Co.
   3    654 F.3d 903 (9th Cir. 2011) .................................................................... 12, 13, 17
   4 Robles v. Domino’s Pizza LLC
       913 F.3d 898 (2019) ............................................................................................... 6
   5
     Thurston v. FCA US LLC
   6   2018 WL 700939 (C.D. Cal. Jan. 26, 2018) ......................................................... 12
   7 Wander v. Kaus
       304 F.3d 856 (9th Cir. 2002) ................................................................................ 18
   8
     West v. Moe’s Franchisor, LLC
   9   2015 WL 8484567 .................................................................................................. 9
  10 White v. Square
       7 Cal. 5th 1019 (2019) ...................................................................................... 1, 20
  11
     Young v. Facebook, Inc.
  12   790 F. Supp. 2d ............................................................................................... 11, 12
  13 Statutes
  14 42 U.S.C. § 12188(a)(1) ............................................................................................ 18
  15 Americans With Disabilities Act (“ADA”) ........................................................ passim
  16 Unruh Civil Rights Act .................................................................................... 1, 19, 20
  17 Other Authorities
  18 28 C.F.R. § 26.303(c)(1) .............................................................................................. 8
  19 75 Fed. Reg. 43460-01, 2010 WL 2888003 (July 26, 2010) ............................. 5, 7, 19
  20 82 Fed. Reg. 60932-01 (Dec. 26, 2017) ...................................................................... 5
  21 Federal Rules of Civil Procedure, Rule 8 ............................................................ 12, 13
  22 https://www.ebay.com/sch/1305/i.html?_from=R40&_nkw=Tickets
        (last visited September 30, 2020) ......................................................................... 11
  23
     https://www.w3.org/WAI/standards-guidelines/uaag/ ................................................ 7
  24
  25
  26
  27
  28

                                                                -iii-                      Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                                   OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 5 of 25 Page ID #:2027




   1            Defendant Domino’s Pizza LLC (“Defendant”) hereby submits its opposition
   2 to Plaintiff Guillermo Robles’s (“Plaintiff”) Motion for Summary Judgment.
   3 I.         INTRODUCTION
   4            Plaintiff’s motion should be denied.
   5            First, Plaintiff has utterly failed to satisfy the Ninth Circuit’s requirement of
   6 establishing a “nexus” between an online space and place of public accommodation
   7 owned, operated, and/or leased by Defendant. As discussed further in Defendant’s
   8 moving papers, Defendant does not own, operate and/or lease any physical
   9 restaurant locations in California.
  10            Second, the lack of any official technical standards governing websites and
  11 mobile applications means that the focus of the Court should be on whether the
  12 website and/or mobile application can be functional and usable by screen readers for
  13 their core purpose – in this case ordering a pizza. Whether a screen reader user is
  14 able to access a website and/or mobile application depends on multiple factors
  15 including (1) the user’s level of training and experience with screen readers, (2) the
  16 web browser/operating system/hardware a screen reader user is using, including
  17 whether they are up-to-date, (3) the screen reading software the user is running,
  18 including whether it is up-to-date, and (4) the programming of the subject website
  19 and/or mobile application. Plaintiff’s singular focus on number four is misleading,
  20 wrong and oversimplifies digital accessibility.
  21            Third, Plaintiff has not submitted any evidence, nor could he, that Defendant
  22 affirmatively and willfully discriminated against Plaintiff. This is a necessary
  23 element of an Unruh Civil Rights Act (“UCRA”) claim independent of the ADA.
  24 Plaintiff overstates the decision in White v. Square, 7 Cal. 5th 1019 (2019) which
  25 exclusively addressed the question of standing under UCRA for plaintiffs alleging
  26 discrimination in online spaces. White then remanded the case for a determination
  27 on the merits of the claim.
  28            In sum, Plaintiff’s motion should be denied, and Defendant’s motion granted.

                                                    -1-                        Case No. 2:16-cv-06599
       SMRH:4829-7149-2301.1                        OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 6 of 25 Page ID #:2028




   1 II.        FACTUAL BACKGROUND
   2            A.       Plaintiff’s Allegations.
   3            The crux of Plaintiff’s lawsuit is that Defendant’s website,
   4 www.dominos.com (the “Website”) and Defendant’s mobile application (for
   5 iPhone) (“Mobile App”) are inaccessible to blind and/or visually impaired
   6 individuals. (See generally Dkt. 66). Plaintiff does not dispute that he can (and has)
   7 communicated with Defendant using the telephone. [AMF 135]. Instead, Plaintiff
   8 simply claims on a couple of occasions, years apart, he was unable to use the
   9 Website or the Mobile App. [SUF 18]. Based on these alleged facts, Plaintiff seeks
  10 an injunction, $16,000 in statutory damages, and attorneys’ fees.
  11            As discussed below, Defendant disputes that its Website or Mobile
  12 Application was inaccessible or remains inaccessible to this day. Plaintiff ignores
  13 all other relevant information that bear on accessibility. The question of whether a
  14 “website” or “mobile application” is “accessible” is significantly more complicated
  15 than how Plaintiff puts it. Worse, Plaintiff has destroyed much of the only evidence
  16 that would prove or disprove his allegations. [AMF 134, 157].
  17            B.       Background On Digital Accessibility.
  18                     1.    The Four Pillars Of Digital Accessibility.
  19            Providing digital accessibility to disabled persons in online spaces is a
  20 multifaceted challenge that takes into account a number of different factors. This
  21 action concerns the ability of a totally blind and/or visually impaired person to be
  22 able to access a website using screen reading software.
  23            In order for a blind user to be able to access a website, a number of
  24 prerequisites have to be met. [AMF 136]. First, like any other user, the person
  25 needs to have access to a computer with internet access. [AMF 137]. In addition,
  26 the computer must be running a reasonably modern operating system and web
  27 browser. [AMF 138]. The user must also have the knowledge or training necessary
  28 to know how to use the computer, its software, and websites in general. [AMF 139].

                                                    -2-                        Case No. 2:16-cv-06599
       SMRH:4829-7149-2301.1                        OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 7 of 25 Page ID #:2029




   1 However, unlike a sighted user, a blind user is also subject to several additional
   2 requirements. [AMF 140].
   3            For instance, a blind user must have an additional piece of software called a
   4 screen reader installed on their computer. [AMF 141]. The purpose of a screen
   5 reader is to interface with the web browser to convert the contents of websites that
   6 the user visits into speech and/or braille. [AMF 142]. Because screen reader users
   7 are generally not able to use a mouse, the screen reader is also responsible for
   8 enabling the user to generate mouse clicks and other actions from the keyboard.
   9 [AMF 143].
  10            Unfortunately, screen readers are rather complex pieces of software, and this
  11 poses another barrier to blind users. [AMF 144]. It generally requires several weeks
  12 of training, and often months of frequent practice in order to become a skilled user.
  13 [AMF 145]. A user can probably pick up the basics in a relatively short period, but
  14 unfortunately, this is often not enough for such users to be able to navigate the
  15 complexities of the modern web. [AMF 146].
  16            What is more, because the screen reader is so deeply intertwined with the web
  17 browser and operating system, using an outdated screen reader can also cause
  18 significant barriers to accessibility. [AMF 147]. This happens because the screen
  19 reader communicates with the web browser and operating system by means of an
  20 application programming interface, and these interfaces tend to change over time.
  21 [AMF 148]. As a result, eventually the old screen reader is not able to communicate
  22 with the browser or operating system as well, or perhaps even at all. [AMF 149].
  23            Of course, the final requirement is that the website needs to be coded
  24 correctly in order to support the use of screen readers. [AMF 150]. If this is not
  25 done, then the user may be unable to read the content, or interact with the various
  26 parts of the user interface. [AMF 151].
  27            Further, it is important to draw a distinction between true barriers that prevent
  28 a user from moving forward, versus things which are only inconveniences or

                                                   -3-                        Case No. 2:16-cv-06599
       SMRH:4829-7149-2301.1                       OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 8 of 25 Page ID #:2030




   1 personal preferences.1 [AMF 152]. For example, most accessibility experts would
   2 agree that marking up headings properly is pretty important to making a site
   3 accessible. Headings allow screen reader users to better understand the organization
   4 of content on the page, as well as enabling them to quickly jump to the content they
   5 are interested in. [AMF 153]. But removing the heading markup from most pages
   6 would not make them unusable. [AMF 154]. It would simply make them less
   7 convenient, and perhaps less intuitive. However, a user would likely still be able to
   8 find the content that they were interested in. [AMF 155]. It just might take a little
   9 longer for them to do so. Unfortunately, the less experience a user has, the more
  10 likely they are to struggle with things like this, or to overestimate their import.
  11 [AMF 156].
  12            In other words, if a blind user using screen reading software attempts to
  13 interact with a website or other software program, a number of factors affect the
  14 user’s experience: (1) their level of skill, experience and training using screen
  15 reading software, (2) the choice of screen reading software (i.e. JAWS, NVDA,
  16 VoiceOver, Talkback, Google Chrome), including the version chosen and whether
  17 the screen reading software has been updated to keep pace technologically (i.e.
  18 screen readers are updated regularly and new versions are released periodically), (3)
  19 what operating system (Windows, Mac, iOS, Android), how modern it is, or device
  20 the user is relying upon (i.e. computer, tablet, phone) and how old it is, and what
  21 web browser they are using (i.e. Internet Explorer, Google Chrome, Edge, Safari,
  22 Firefox) and whether it has been updated to the latest version), and (4) how the
  23 website and/or mobile application itself has been programmed. Notably, many of
  24
  25   1
       The U.S. Department of Justice’s (“DOJ”) failure to issue technical standards
  26 regarding website accessibility has created this situation because users, screen
     reading software, operating systems, web browsers, and websites all make
  27 assumptions about programming issues that have to be harmonized to be accessible
  28 to persons with disabilities – often in the face of rapidly changing technology.

                                                  -4-                        Case No. 2:16-cv-06599
       SMRH:4829-7149-2301.1                      OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 9 of 25 Page ID #:2031




   1 issues are also a consideration for a sighted user. It is a common experience for
   2 websites to work better, differently, or not at all for a sighted user based on similar
   3 consideration
   4            Plaintiff’s myopic focus on the programming of the website and/or mobile
   5 application fails to take into account the other factors that potentially impacted his
   6 ability to use the website/mobile application. As discussed below in section III(C),
   7 a number of facts call into question Plaintiff’s allegations regarding his experience
   8 using Defendant’s Website and Mobile App.
   9                     2.    Online ADA Compliance Is A “Flexible” Standard.
  10            The DOJ is the agency tasked with promulgating regulations to provide
  11 concrete guidance for businesses on how they should provide access to the disabled
  12 community. In 2010, the DOJ issued a Notice of Proposed Rulemaking (“NOPR”)
  13 wherein it announced it was “considering revising the regulations implementing
  14 Title III of the ADA in order to establish requirements for making the goods,
  15 services, facilities, privileges, accommodations, or advantages offered by public
  16 accommodations via the Internet, specifically at sites on the [web], accessible to
  17 individuals with disabilities.” Nondiscrimination on the Basis of Disability;
  18 Accessibility of Web Information and Services of State and Local Government
  19 Entities and Public Accommodations, 75 Fed. Reg. 43460-01, 2010 WL 2888003
  20 (July 26, 2010).
  21            In that same NOPR, the DOJ expressly noted that “a clear requirement that
  22 provides the disability community consistent access to Web sites and covered
  23 entities clear guidance on what is required under the ADA does not exist.” Id. at
  24 *43464 (emphasis added). The DOJ has since withdrawn their intent to issue
  25 rulemaking in this area. See Nondiscrimination on the Basis of Disability, 82 Fed.
  26 Reg. 60932-01 (Dec. 26, 2017).
  27            In the absence of any specific technical specifications, the DOJ has rejected
  28 the concept that a website must be programmed in accordance with the Web Content

                                                  -5-                        Case No. 2:16-cv-06599
       SMRH:4829-7149-2301.1                      OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 10 of 25 Page ID #:2032




    1 Accessibility Guidelines (“WCAG”). To the contrary, the DOJ has taken the
    2 position that:
    3            “Absent the adoption of specific technical requirements for websites
    4            through rulemaking, public accommodations have flexibility in how
    5            to comply with the ADA’s general requirements of nondiscrimination
    6            and effective communication. Accordingly, noncompliance with a
    7            voluntary technical standard for website accessibility does not
    8            necessarily indicate noncompliance with the ADA.”
    9 See Letter Dated September 25, 2018 from Stephen E. Boyd, Assistant U.S.
   10 Attorney, to the Hon. Ted Budd, House of Representatives. (RJN Exh. A).
   11 Moreover, the Ninth Circuit in this case specifically determined that Plaintiff could
   12 not establish “liability” through reference to the WCAG. See Robles v. Domino’s
   13 Pizza LLC, 913 F.3d 898 (2019) (“Here, Robles does not seek to impose liability
   14 based on Domino's failure to comply with WCAG 2.0.”). Therefore, Plaintiff’s
   15 extensive and misleading discussion about “compliance” with the WCAG must be
   16 disregarded for purposes of determining liability.
   17            The WCAG 2.0 is a set of vague guidelines published by a third-party, non-
   18 profit consortium called the World Wide Web Consortium. These guidelines were
   19 never intended to be “regulations” and no public review or formal rulemaking
   20 procedure was undertaken. The consortium that publishes the WCAG is free to
   21 amend or change this guidance at any time, and has done so several times. In fact,
   22 in June 2018, the W3C announced that WCAG 2.1 was the new guideline
   23 superseding WCAG 2.0. In other words, midway through this litigation, the
   24 guidelines changed.2
   25
        2
   26  The same organization that publishes the WCAG also publishes the User Agent
      Accessibility Guidelines that provide guidance to developers of web browsers,
   27 browser extensions, media players, readers and other applications that render web
   28 content on how to make them more accessible to persons with disabilities. See

                                                   -6-                        Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                      OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 11 of 25 Page ID #:2033




    1            The WCAG standards were never intended as law and are intentionally and
    2 inherently vague. The DOJ has never stated that private businesses that operate a
    3 website for the public to use must comply with these standards. (See RJN, Exh. A).
    4            For example, when the DOJ first announced it was considering whether or not
    5 the WCAG 2.0 guidelines should be imposed “the DOJ noted that “the WCAG 2.0
    6 contains 12 guidelines addressing Web accessibility” and requires that a “Web page
    7 must satisfy the criteria for all 12 guidelines under one of three conformance levels:
    8 A, AA, or AAA,” which “indicate a measure of accessibility and feasibility.” 75
    9 Fed. Reg. at *43465. Moreover, immediately below this discussion, the DOJ sought
   10 feedback regarding the following difficult-to-answer questions:
   11            Question 1. Should the Department adopt the WCAG 2.0's “Level AA
   12            Success Criteria” as its standard for Web site accessibility for entities
   13            covered by titles II and III of the ADA? Is there any reason why the
   14            Department should consider adopting another success criteria level of
   15            the WCAG 2.0? Please explain your answer.
   16
                 Question 2. Should the [DOJ] adopt the section 508 standards instead
   17
                 of the WCAG guidelines as its standard for Web site accessibility
   18
                 under titles II and III of the ADA? Is there a difference in compliance
   19
                 burdens and costs between the two standards? Please explain your
   20
                 answer.
   21
   22
                 Question 3. How should the [DOJ] address the ongoing changes to
   23
                 WCAG and section 508 standards” and “[s]hould covered entities be
   24
                 given the option to comply with the latest requirements?
   25
   26
   27 https://www.w3.org/WAI/standards-guidelines/uaag/. This just reinforces the point
   28 that digital accessibility is about more than how a website or software is coded.

                                                    -7-                        Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                       OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 12 of 25 Page ID #:2034




    1            Question 4. Given the ever-changing nature of many Web sites,
    2            should the Department adopt performance standards instead of any set
    3            of specific technical standards for Web site accessibility?
    4            In other words, the DOJ has expressly refused to adopt WCAG 2.0 (or 2.1) as
    5 a strict technical standard and instead opted for a “flexible” approach pursuant to the
    6 effective communication mandate of the ADA. (See RJN, Exh. A).
    7                     3.    The Effective Communications Mandate Of The ADA Does Not
    8 Mandate A Particular Form of Communication, So Long As It Is Effective.
    9            The regulations implementing Title III of the ADA “requires places of public
   10 accommodations to ‘furnish appropriate auxiliary aids and services . . . to ensure
   11 effective communication with individuals with disabilities.’” Alexander v. Kuok,
   12 158 F. Supp. 3d 1012, 1020 (E.D. Cal. 2016); 28 C.F.R. § 26.303(c)(1). The type of
   13 auxiliary aid or service necessary to ensure effective communication will vary in
   14 accordance with the length and complexity of the communication involved; and the
   15 context in which the communication is taking place. 28 C.F.R. § 36.303. A public
   16 accommodation should consult with individuals with disabilities whenever possible
   17 to determine what type of auxiliary aid is needed to ensure effective communication,
   18 but the ultimate decision as to what measure to take rests with the public
   19 accommodation, provided that the method chosen results in effective
   20 communication. Id. In order to be effective, auxiliary aids and services must be
   21 provided in accessible formats, in a timely manner, and in such a way as to protect
   22 the privacy and independence of the individual with a disability. Id. There is no
   23 one size fits all solution to satisfy the ADA’s effective communication requirement.
   24            For example, it would be inappropriate for a hospital to make no effort to
   25 communicate with a deaf individual, but it would not be a violation of the ADA for
   26 the hospital to provide a deaf individual with a pen and paper to communicate
   27 (assuming the individual could read and write English) and not an American Sign
   28 Language Interpreter, even if the deaf individual preferred to communicate via sign

                                                   -8-                        Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                      OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 13 of 25 Page ID #:2035




    1 language. In other words, the effective communication requirement does “not
    2 require that disabled persons be treated preferentially or necessarily given the
    3 accommodation of their choice.” Collins v. Dartmouth-Hitchcock Med. Ctr., 2015
    4 WL 268842, *4-5 (D.N.H. Jan. 21, 2015); see also Dobard v. San Francisco Bay
    5 Area Rapid Transit Dist., 1993 WL 372256, at *3-4 (N.D. Cal. Sept. 7, 1993)
    6 (dismissing an effective communication claim where the plaintiff demanded the
    7 public accommodation provide him with real-time captioning services because the
    8 ADA gave BART the discretion to achieve that goal and provided an alternative
    9 service in the regulation); Anaya v. Marin Cnty. Sheriff, 2014 WL 7273544, *5
   10 (N.D. Cal. Dec. 22, 2014) (“The ADA does not require an entity to provide the best
   11 accommodations possible, only reasonable ones to ensure equal access to its
   12 services.”).
   13            As a further example, the ADA does not require restaurants to provide braille
   14 menus to blind customers. E.g. Camarillo v. Carrols Corp., 518 F.3d 153, 157 (2nd
   15 Cir. 2008) (“restaurants are not necessarily required to have on hand large print
   16 menus that Camarillo would be able to read, they are required to ensure that their
   17 menu options are effectively communicated to individuals who, like Camarillo, are
   18 legally blind.”). Having a server read the menu to blind individuals is sufficient to
   19 comply with the ADA. Camarillo v. Carrols Corp., 2010 WL 2557209, at *3
   20 (N.D.N.Y. Jun. 24, 2010); see also West v. Moe’s Franchisor, LLC, 2015 WL
   21 8484567, at *2 (“A public accommodation can choose among various alternatives as
   22 long as the result is effective communication. For example, a restaurant would not
   23 be required to provide menus in Braille for patrons who are blind, if the waiters in
   24 the restaurant are made available to read the menu.”).
   25            In other words, the effective communications mandate of the ADA does not
   26 impose a requirement of “compliance” with any specific standards or guidelines. In
   27 this case, as discussed below, Defendant’s Website and/or Mobile App is accessible
   28 to blind and or visually impaired users because blind users can use the Website

                                                  -9-                        Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                     OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 14 of 25 Page ID #:2036




    1 and/or Mobile App to order a pizza, assuming the person using it has requisite skill,
    2 a modern web browser, and up to date screen reading software. [AMF 122].
    3 Defendant also provides alternative options, such as telephone support, to
    4 communicate with potential customers. [AMF 123]. This satisfies the effective
    5 communications requirement.
    6 III.       ARGUMENT
    7            A.       Plaintiff Has Not Established A “Nexus” Between The Subject
    8 Website/Mobile Application And An Actual, Physical Place Of Public
    9 Accommodation Owned, Operated, And/Or Leased By Defendant.
   10            Plaintiff agrees that, under Ninth Circuit precedent, he must establish a
   11 “nexus” between the subject website and/or mobile application and an actual,
   12 physical place. See, e.g., Earll v. eBay, Inc., 2011 WL 3955485 (N.D. Cal. Sept. 7,
   13 2011), aff’d 599 Fed. Appx. 695 (9th Cir. 2015) (dismissing ADA/UCRA claim by
   14 deaf individual because ebay.com was not an actual, physical place).
   15            However, Plaintiff is simply wrong that Defendant conceded the existence of
   16 this nexus. To the contrary, the issue was not briefed previously. Defendant merely
   17 acknowledged that there was a connection between the website and physical
   18 restaurant locations. The core contention of Defendant’s motion to dismiss was that
   19 the lack of officially technical standards for website accessibility precluded a
   20 finding that Defendant violated the ADA.3 (Dkt. 32). In other words, it was unfair
   21 to hold Defendant to a technical standard while the DOJ itself had publicly
   22 announced it was planning to issue rulemaking on the issue.
   23            The sole “evidence” Plaintiff presents to establish this fact is a declaration
   24 from his lawyer that has no foundation whatsoever and is factually incorrect. Here,
   25 as discussed further in Defendant’s moving papers, all “Domino’s” restaurant
   26   3
        When this lawsuit was filed, the DOJ’s official position (and since withdrawn) was
   27 that it was in the process of creating standard. It has since abandoned those
   28 rulemaking efforts.

                                                    -10-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                       OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 15 of 25 Page ID #:2037




    1 locations in California are franchises. (AMF 124-131). Under well-established
    2 law, franchisors are not owners, operators, or lessors for the purposes of liability the
    3 ADA. Neff v. American Dairy Queen Corporation, 58 F.3d 1063 (5th Cir. 1995);
    4 Lentini v. California Ctr. for the Arts, Escondido, 370 F.3d 837, 849 (9th Cir. 2004).
    5            This position was implicitly affirmed by the Ninth Circuit in Earll v. eBay,
    6 Inc., 2011 WL 3955485 (N.D. Cal. Sept. 7, 2011), aff’d 599 Fed. Appx. 695 (9th
    7 Cir. 2015). In other words, it is not enough for the website have a connection to a
    8 physical location or even to sell services or goods for use at a physical location.
    9            For example, ebay.com, the website at issue in Earll, sells tickets to sporting
   10 events, concerts, and other live entertainment experiences.4 As a result, there would
   11 be a connection between the online service (selling the ticket) and an, actual,
   12 physical place (the stadium or venue). However, there was no “nexus” established
   13 because, while eBay owned and operated ebay.com, it did not own, operate, or lease
   14 the actual, physical place at issue – either via a brick and mortar ticket office or by
   15 owning the stadium where the event was held.
   16            In Young v. Facebook, Inc., the plaintiff similarly contended that Facebook’s
   17 website sold gift cards for use at various retail stores across the country, and the
   18 alleged discrimination on Facebook’s website deprived plaintiff of full and equal
   19 access to the goods and services provided by Facebook through physical retail
   20 stores. 790 F. Supp. 2d at 1115. The District Court rejected this claim because the
   21 ADA explicitly provides that “[n]o individual shall be discriminated against on the
   22 basis of disability in the full and equal enjoyment of the goods, services, facilities,
   23 privileges, advantages, or accommodations of any place of public accommodation
   24 by any person who owns, leases (or leases to) or operates a place of public
   25 accommodation.” Id. (emphasis in original). In particular, the Court observed that
   26
   27   4
       E.g. https://www.ebay.com/sch/1305/i.html?_from=R40&_nkw=Tickets (last
   28 visited September 30, 2020).

                                                   -11-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                      OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 16 of 25 Page ID #:2038




    1 “[w]hile the retail stores that sell Facebook gift cards may be places of
    2 accommodation, [plaintiff] does not allege that Facebook, Inc. “owns, leases (or
    3 leases to) or operates” those stores” and “Facebook’s internet services thus do not
    4 have a nexus to a physical place of public accommodation for which Facebook may
    5 be liable under the statute.” Id. at 1116.
    6            The situation here is analogous and is fatal to Plaintiff’s claim. E.g. Thurston
    7 v. FCA US LLC, 2018 WL 700939 at *5 (C.D. Cal. Jan. 26, 2018) (dismissing
    8 complaint because plaintiff could not demonstrate that defendant owned and
    9 operated a physical place of public accommodation in California). This case should
   10 be dismissed for the same reasons.
   11            B.       Plaintiff Cannot Put At Issue “Barriers” That He Failed To
   12 Identify In His Complaint.
   13            In Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir. 2011), the Ninth
   14 Circuit confirmed that a plaintiff must identify all alleged access barriers in his
   15 complaint in order to give the defendant fair notice under F.R.C.P. 8. There, the
   16 plaintiff attempted to hide the injunctive relief he was seeking to increase the
   17 nuisance value of his lawsuit and to prevent the defendant from actually remedying
   18 the barriers and mooting his claims at summary judgment. The plaintiff identified
   19 some barriers in his complaint, others in a proposed amended complaint, others in
   20 an ENE statement, and still others in his expert report. The Ninth Circuit chastised
   21 the plaintiff for his sharp tactics and adopted a bright-line rule that all barriers must
   22 be identified in the complaint:
   23                     “Plaintiff’s counsel later explained that his delays in
   24                     identifying the barriers at the facility were part of his legal
   25                     strategy:   he purposefully ‘forces the defense to wait until
   26                     expert disclosures (or discovery) before revealing a complete
   27                     list of barriers,’ because otherwise a defendant could remove
   28                     all the barriers prior to trial and moot the entire case…[F]or

                                                     -12-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                        OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 17 of 25 Page ID #:2039




    1                     purposes of Rule 8, a plaintiff must identify the barriers that
    2                     constitute the grounds for a claim of discrimination under the
    3                     ADA in the complaint itself; a defendant is not deemed to have
    4                     fair notice of barriers identified elsewhere.”
    5 Id. at fn. 7, 909.
    6            Applying Oliver, Plaintiff cannot raise “new” barriers for the first time at
    7 summary judgment. Of course, this is precisely what he did. See Opp. at 12 (“Ms.
    8 Musachio’s most recent review of the Website on September 16, 2020, revealed the
    9 following new and continued barriers.”). This is improper under Oliver.5 If
   10 Plaintiff wished to put “new” barriers at issue, he should have amended his
   11 complaint. Therefore, Plaintiff’s claim is limited exclusively to those specific
   12 barriers he identified in his First Amended Complaint.
   13            C.       At Minimum, Disputed Questions Exist Regarding Plaintiff’s
   14 Alleged Inability To Use The Website.
   15            The extent of Plaintiff’s “evidence” that he was unable to use Defendant’s
   16 Website and Mobile App is effectively limited to his own declaration that he
   17 submitted in support of his motion. However, there are number of significant
   18 problems with his testimony that is compounded by his inability to produce any
   19 evidence that would support his allegations.
   20                     1.    Plaintiff Destroyed Or Failed To Preserve Evidence That Would
   21 Support Or Dispute His Claims.
   22            First, Plaintiff did not preserve his browsing history on his laptop that would
   23 prove or disprove he actually attempted to visit the Website and indicate what
   24 barriers he encountered. [AMF 134]. As a result, Plaintiff cannot establish that he,
   25
        5
   26  Defendant also objects to this testimony because Plaintiff has not previously
      disclosed this information. Moreover, at deposition, when asked about what Ms.
   27 Musachio found in her most recent report, counsel for Plaintiff stated that it was a
   28 privileged “draft” and, therefore, not discoverable. (SUF 58).

                                                      -13-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                         OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 18 of 25 Page ID #:2040




    1 in fact, attempted to order pizza via the subject website or even what problems he
    2 allegedly encountered. Montoya v. Orange Cty. Sheriff's Dep't, No. SACV 11-1922
    3 JGB, 2013 WL 6705992, at *11 (C.D. Cal. Dec. 18, 2013) (“spoliation of evidence
    4 raises a presumption that the destroyed evidence goes to the merits of the case, and
    5 further, that such evidence was adverse to the party that destroyed it.... [I]f
    6 spoliation is shown, the burden of proof logically shifts to the guilty party to show
    7 that no prejudice resulted from the spoliation because that party is in a much better
    8 position to show what was destroyed and should not be able to benefit from its
    9 wrongdoing.”).
   10            Second, Plaintiff did not preserve his cell phone that he allegedly used to
   11 download and access the Mobile App in 2016. [AMF 157] As a result, Defendant
   12 is completely unable to test this assertion, determine what version of iOS he had
   13 downloaded on his iPhone, or know what settings his screen reading software was
   14 set too. This prejudices Defendant because the only testimony supporting his claim
   15 is his own self-serving statements. Montoya, 2013 WL 6705992, at *11. Even
   16 worse, Plaintiff did not maintain any records of his alleged “trade-in” of his iPhone.
   17 [AMF 158] As a result, Plaintiff cannot even establish how he allegedly discarded
   18 the iPhone and it is possible that he simply destroyed it to avoid discovery.6
   19            As a result, Plaintiff cannot establish that he ever even attempted to use
   20 Defendant’s Website or Mobile App.
   21                     2.    Defendant Disputes That The Website And/Or Mobile App Were
   22 Inaccessible And It Was Likely Due To User Error Or Outdated Software.
   23            A number of facts dispute Plaintiff’s alleged inability to use Defendant’s
   24 Website and/or Mobile App because of how they were coded. This includes:
   25
   26   6
       As discussed in Defendant’s motion for sanctions, Defendant explicitly asked
   27 Plaintiff to produce his iPhone for inspection. (Dkt. 90, 90-4). While the case was
   28 on appeal, Plaintiff discarded this same phone. (Dkt. 90, 90-8).

                                                    -14-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                       OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 19 of 25 Page ID #:2041




    1            1)       Aaron Cannon, Defendant’s expert and who is totally blind, was able to
    2 order a Domino’s pizza on multiples occasions from Defendant’s Website beginning
    3 in 2011. [AMF 159]. This raises the question of whether Plaintiff’s alleged
    4 struggles are entirely made up for the purposes of bringing a lawsuit, a result of the
    5 web browser or screen reading software he was using, or a lack of the requisite skill
    6 with a screen reader.
    7            2)       Plaintiff made statements during his deposition that demonstrated a
    8 fundamental lack of knowledge of how screen readers operate. For instance,
    9 Plaintiff made an erroneous assertion regarding how screen readers speak aloud
   10 background images. [AMF 160].
   11            3)       Plaintiff admits that in 2015 and 2016, when he claims to have visited
   12 Defendant’s website, he was using Internet Explorer. [AMF 161]. Plaintiff’s own
   13 expert has admitted that Internet Explorer outdated for accessibility than other web
   14 browsers. [AMF 162]. Plaintiff’s expert also admits that the accessibility
   15 experience differs based upon what web browser is used. [AMF 163].
   16            4)       Plaintiff admits that, during his deposition, he was using the Microsoft
   17 Edge web browser. [AMF 164]. Plaintiff’s expert admitted that the Microsoft Edge
   18 browser does not work well with JAWS. [AMF 165].
   19            5)       Plaintiff admits that he installs the “free” updates for JAWS. [AMF
   20 166]. However, JAWS is a screen reading program that, if one does not purchase
   21 the new version every year, does not keep up with the latest technology and stops
   22 working correctly. [AMF 167]. Plaintiff admits that updating JAWS improves the
   23 accessibility experience. [AMF 168]
   24            6)       Plaintiff admits that updating his iPhone to the latest iOS improved
   25 ability of his screen reader to access websites because it also updated his iPhone to
   26 the latest version of VoiceOver. [AMF 169]. However, Plaintiff failed to preserve
   27 the iPhone he claims to have used to access the Mobile App, so it is impossible to
   28

                                                      -15-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                         OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 20 of 25 Page ID #:2042




    1 know what version of the iOS he was running when he tried to do so. [AMF 157]
    2 Montoya, 2013 WL 6705992, at *11
    3            7)       During Plaintiff’s deposition, he attempted to use Defendant’s Website
    4 using his JAWS screen reader. The issue that he ran into was caused by a technical
    5 bug in the JAWS screen reader as it was not replicated when a different screen
    6 reader was used on the same website. [AMF 170].
    7            8)       The JAWS screen reader is not designed for use on Apple devices.
    8 [AMF 171]. Apple devices are configured to work with the VoiceOver screen
    9 reader that is built into the iOS. Plaintiff used his JAWS screen reader using his
   10 2012 MacBook Pro using a configuration where he ran Windows 10 on that device.
   11 [AMF 172]. In other words, this was a MacBook attempting to run a Windows-
   12 based screen reader using an outdated operating system. This could be a reason why
   13 Plaintiff encountered difficulty using the Website. Plaintiff also admits that the
   14 accessibility experience he gets using Safari is different than when he uses a
   15 different web browser. [AMF 173].
   16            9)       Plaintiff’s expert, Rosemary Musachio, when she “tested” Defendant’s
   17 website, used an outdated version of the JAWS screen reading software. [AMF
   18 174]. This calls into question all of her findings because it is not possible to know
   19 whether she could have replicated, or bypassed, the alleged issues with a more
   20 modern screen reader. [AMF 175].
   21            10)      Ms. Musachio’s, who is sighted, methods and descriptions of how
   22 screen readers work is fundamentally inaccurate and betray basic misunderstandings
   23 of screen reader functionality. [AMF 176]. This calls into question every single
   24 finding that she has made regarding Defendant’s Website and Mobile App.
   25            11)      For example, Plaintiff has alleged that he had difficulty using
   26 Defendant’s Mobile App using his iPhone. However, Ms. Musachio tested the
   27 Android version of Defendant’s Mobile App. [AMF 177]. Even worse, Ms.
   28 Musachio tested the mobile application on an “Android emulator” which raises

                                                      -16-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                         OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 21 of 25 Page ID #:2043




    1 further questions regarding the reliability of her findings. [AMF 178]. Of course,
    2 the Android version of the mobile application is based on an entirely different code
    3 base than the Mobile App that runs on an iPhone.7 [AMF 179].
    4            12)      Ms. Musachio appears to be in the business of analyzing websites for
    5 Plaintiff’s counsel and identifying alleged issues for the purposes of bringing
    6 lawsuits. Ms. Musachio estimates that 80% of her total workload is simply
    7 reviewing websites for the Manning Law firm. [AMF 180]. Additionally, of those
    8 websites she reviewed, she cannot recall a single website that she believed to be
    9 accessible. [AMF 181]. A trier of fact should be allowed to weigh this evidence
   10 against Plaintiff’s self-serving testimony.
   11            In sum, Plaintiff simply cannot establish on undisputed facts, that Defendant’s
   12 Website and Mobile App were inaccessible to him through any fault of Defendant.
   13            D.       Defendant’s Website and Mobile Application Are Accessible.
   14            As discussed in Defendant’s moving papers, Defendant’s Website and Mobile
   15 App are, in fact, accessible to screen reader users. They are functional and usable
   16 by screen reading software.
   17            In this case, Defendant’s Website and Mobile App are presently usable and
   18 functional by persons using screen readers. Individuals using screen readers are
   19 able to order a pizza from a Domino’s franchise using either the Website or the
   20 Mobile App. (AMF 182, 183). None of the alleged barriers purportedly found by
   21 Plaintiff’s expert in May of 2019 are present on the Website currently or are, in fact,
   22 not barriers to screen reader users. (AMF 185). In addition, Defendant actively
   23 ensures that its Website and Mobile App are accessible to screen reader users by
   24   7
         Of course, Plaintiff lacks standing to make claims against the mobile application
   25   version on Android devices. E.g. Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d
   26   939, 944 n.2 (9th Cir. 2011) (Plaintiff does not have standing to assert claims
        unrelated to disability). Further, Plaintiff has not put the version of the mobile
   27   application on Android devices at issue in his complaint. Oliver v. Ralphs Grocery
   28   Co., 654 F.3d 903, 909 n.7 (9th Cir. 2011).

                                                    -17-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                       OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 22 of 25 Page ID #:2044




    1 continuously incorporating accessibility features into its constantly changing
    2 Website and Mobile App. (AMF 186).
    3            As part of its further effort to accommodate its blind and visually impaired
    4 customers, Defendant’s Website contains an accessibility banner that direct users
    5 who access the website or mobile application with a statement that “If you are using
    6 a screen reader and are having problems using this website please call for
    7 assistance” and provides a number. (AMF 187). This statement is able to be read
    8 by screen readers. (AMF 188). If a blind individual calls that number, the person
    9 can provide assistance with Defendant’s Website. (AMF 189). Plaintiff does not
   10 dispute that he can order a pizza from Domino’s location without difficulty. (AMF
   11 135).
   12            “The only remedy available for a violation of the Americans with Disabilities
   13 Act under a private right of action is injunctive relief. Accordingly, if no ADA
   14 violations exist at the time the court is asked to provide injunctive relief, the ADA
   15 claim is moot because there is no basis for relief and there is nothing for the court to
   16 order the facility to change.” Gasper v. Marie Callender Pie Shops, 2006 U.S. Dist.
   17 LEXIS 96929, *4 (C.D. Cal. 2006); Wander v. Kaus, 304 F.3d 856, 858 (9th Cir.
   18 2002) (“Damages are not recoverable under Title III of the ADA—only injunctive
   19 relief is available for violations of Title III.”); 42 U.S.C. § 12188(a)(1).
   20            Defendant is already doing all it can to make its Website and Mobile App
   21 accessible to screen reader users. As discussed above and demonstrated by the
   22 evidence, Defendant’s Website and Mobile App are functional and usable by
   23 persons using screen reading technology to order a pizza. Therefore, Plaintiff’s
   24 claim for injunctive relief is “moot” and his ADA claim should be dismissed. E.g.
   25 Diaz v. Kroger Co., 2019 WL 2357531, *4 (S.D.N.Y. June 4, 2019) (“Rather, the
   26 Court believes that ADA cases involving websites are subject to the same mootness
   27 standard as their “structural” counterparts.”).
   28

                                                   -18-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                      OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 23 of 25 Page ID #:2045




    1            E.       Plaintiff Admits That He Can Order Pizza By Phone.
    2            In the DOJ’s announcement that it was intending to craft regulations to
    3 govern websites, the DOJ specifically stated that providing a staffed telephone line
    4 was an acceptable alternative if a covered entity had an inaccessible website. See
    5 NOPR, 75 Fed. Reg. 43460-01, 2010 WL 2888003 (July 26, 2010). In that
    6 announcement, the DOJ stated:
    7            The Department has taken the position that covered entities with
    8            inaccessible websites may comply with the ADA’s requirement for
    9            access by providing an accessible alternative, such as a staffed
   10            telephone line, for individuals to access the information, goods, and
   11            services of their Web site.
   12 Id. at *43466.
   13            In this case, Plaintiff has admitted that he is able to order pizza from a
   14 Domino’s restaurant using the phone. [AMF 135] Therefore, Defendant has
   15 provided an option for him to “effectively communicate” independently with a
   16 Domino’s restaurant location.
   17            F.       There Is No Evidence Defendant Intentionally Discriminated
   18 Against Plaintiff.
   19            In order to prove an UCRA claim independent of the ADA, Plaintiff must
   20 plead and prove intentional discrimination. The California Supreme Court has
   21 repeatedly confirmed that the UCRA contemplates “willful, affirmative misconduct
   22 on the part of those who violate the UCRA” and that a plaintiff must allege more
   23 than the “disparate impact” of a facially neutral policy on a particular group.
   24 Koebke v. Bernardo Heights Country Club, 36 Cal. 4th 824, 853-854 (2005);
   25 Munson v. Del Taco, Inc., 46 Cal. 4th 661, 668 (2009) (quoting Harris v. Capital
   26 Growth Investors XIV, 52 Cal. 3d 1142 (1991); Long v. Playboy Enterprises Int'l,
   27 Inc., No. LA CV11–02128 JAK (AJWx), 2012 WL 12869314, at *3 (C.D. Cal. Mar.
   28 7, 2012), aff’d, 565 F. App’x. 646 (9th Cir. 2014).

                                                    -19-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                       OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 24 of 25 Page ID #:2046




    1            Plaintiff ignores all of this authority and misleadingly relies upon White v.
    2 Square, Inc., 7 Cal. 5th 1019, 1023 (2019). The sole, discrete certified question
    3 before the California Supreme Court was whether “a plaintiff ha[s] standing to bring
    4 a claim under the Unruh Civil Rights Act when the plaintiff visits a business’s
    5 website with the intent of using its services, encounters terms and conditions that
    6 allegedly deny the plaintiff full and equal access to its services, and then leaves the
    7 website without entering into an agreement with the service provider?” Id. at 1023.
    8 The California Supreme Court’s holding was limited to, and only addressed whether
    9 plaintiff had standing to bring his UCRA claim. Id. at 1032-33. At no point did the
   10 White court address or modify the elements of a claim under UCRA that is
   11 independent of the ADA.
   12            There is no evidence that Defendant willfully and/or affirmatively
   13 discriminate against Plaintiff by virtue of how the Website and/or Mobile App was
   14 programmed. Indeed, Plaintiff admits he never contacted Defendant before he filed
   15 this lawsuit. [AMF 190]. Therefore, Plaintiff’s claim, to the extent it is not
   16 predicated on a violation of the ADA (which he cannot for the reasons explained
   17 above), it fails for this additional reason.
   18            G.       To The Extent The Court Does Not Dismiss Plaintiff’s State-law
   19 Claims With Prejudice, It Should Decline To Exercise Supplemental
   20 Jurisdiction Over Them.
   21            For all of the reasons explained in Defendant’s moving papers, the Court
   22 should decline to exercise supplemental jurisdiction over Plaintiff’s state-law claims
   23 to the extent it does not dismiss them with prejudice.
   24 IV.        CONCLUSION
   25            For all of the foregoing reasons, Defendant respectfully requests that the
   26 Court deny Plaintiff’s motion in its entirety.
   27
   28

                                                    -20-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1                       OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108 Filed 10/05/20 Page 25 of 25 Page ID #:2047




    1 Dated: October 5, 2020
    2                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    3
    4
                                   By                /s/ Gregory F. Hurley
    5                                               GREGORY F. HURLEY
    6
                                             Attorneys for DOMINO’S PIZZA LLC
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                           -21-                       Case No. 2:16-cv-06599
        SMRH:4829-7149-2301.1              OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
